Citation Nr: 1519483	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-06 688	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to enhanced death pension benefits due to the need for aid and attendance and/or housebound status as a surviving spouse.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to February 1946; he died in July 2011.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant initially requested a Board hearing, but then withdrew her request in September 2014.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

There are no post-service medical treatment records contained in the file relating to treatment for the Veteran's fatal metastatic lung cancer and there is no medical evidence relating to the appellant's current condition.  Additionally, the September 2011 VA medical opinion regarding the appellant's claim for aid and attendance and/or housebound status as a surviving spouse appears incomplete as the examiner failed to answer questions contained in the form nor was an opinion provided regarding limitations caused by her disabilities.  The evidence of record is insufficient to decide the material issues of fact of the claimed service connection for the cause of the Veteran's death and claimed aid and attendance and/or housebound status as a surviving spouse and further factual development is needed.  Thus, the Board finds it necessary to remand the case.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran for his fatal metastatic lung cancer and has treated her for her current disabilities.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of the Veteran's cause of death.  Also, advise the appellant that she may submit statements addressing the current severity of her disabilities and their effect on her ability to leave her home and to care for her basic needs without the aid of others.  The appellant should be provided a reasonable amount of time to submit this lay evidence.

3.  Thereafter, obtain a medical opinion as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service or secondary to any service-connected condition.  The entire claims file must be reviewed by the examiner.  

The reviewer is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected posttraumatic stress disorder, left knee disability, hearing loss, scars on the spine and left knee, and spine disability contributed to his fatal metastatic lung cancer.

The examination report must include a complete rationale for all opinions expressed.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the appellant.

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the appellant for a VA examination to determine the nature and resulting limitations of her disabilities and to assess whether she requires aid and attendance or is housebound.  The claims folder must be made available to the examiner.  All indicated tests or studies should be accomplished.  The examiner should address the following:

(a) whether the appellant requires the regular assistance of another person in activities of daily living, to include consideration of whether the appellant is able to dress or undress herself, to keep herself ordinarily clean and presentable; to feed herself, or to attend to the wants of nature;

(b) whether the appellant requires the assistance of another in protecting herself from the ordinary hazards of daily living;

(c) whether the appellant is bedridden;

(d) whether the appellant is restricted to her home or the immediate vicinity thereof; and, 

(e) to what extent the above limitations.  

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

5.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

